Title: To Thomas Jefferson from C. W. F. Dumas, 14 March 1788
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 14e. Mars 1788

J’espere que l’incluse, reçue en ce moment, 4 h. après midi, vous portera de bonnes nouvelles de la santé de Madle. Jefferson, comme j’aime à supposer que la précédente que j’ai eu l’honneur de vous acheminer mardi passé, vous en aura appris de bonnes aussi.
J’ai eu enfin la satisfaction d’être assuré positivement, et de très-bonne part, que l’on s’en est tenu ici à la mauvaise humeur témoignée contre moi dans certaine réponse faite à S.E. Mr. Adams; qu’on n’a point écrit directement, et qu’on n’écrira pas, n’ayant rien à alléguer à ma charge. On m’a dit aussi, que plusieurs Membres n’ont nullement approuvé cet éclat de mauvaise humeur, et encore moins certaine bassesse et vilainie qui a eu lieu à mon égard depuis peu, contre l’usage le plus constant. J’en suis tout consolé. Je n’ai pas à en rougir moi. Ayez la bonté, Monsieur, de faire part de tout cela à S.E. Mr. Adams, avec mes respects.
Si je reçois une autre Lettre mardi prochain, et si Votre Excellence n’est pas de retour ici ce jour là, faut-il envoyer la Lettre comme celle-ci, ou la garder ici? Si votre Excellence veut me diriger là-dessus par un mot, je serai plus sûr de ne pas mal faire en tout cas.

Je suis avec grand respect, de Votre Excellence, le très humble & très-obéissant servit.,

C W F Dumas

